555 N.W.2d 718 (1996)
219 Mich. App. 57
Judy L. BRUCE, Plaintiff-Appellee,
v.
CUNA MUTUAL INSURANCE SOCIETY, Defendant-Appellant.
Docket No. 179272.
Court of Appeals of Michigan.
Submitted June 6, 1996, at Grand Rapids.
Decided September 20, 1996, 9:05 a.m.
Released for Publication November 22, 1996.
*719 Donald E. Cline, Jr., Saginaw, for plaintiff-appellee.
Menmuir, Zimmerman, Kuhn, Stephen, Anderson & Taylor by Dennis K. Taylor and R. Edward Kuhn, Traverse City, for defendant-appellant.
Before O'CONNELL, P.J., and SAWYER and G.R. CORSIGLIA,[*] JJ.
SAWYER, Justice.
Defendant appeals from the trial court's order granting summary disposition to plaintiff and entering a judgment in the amount of $161,000 plus costs and interest pursuant to an accidental death insurance policy issued by defendant. We affirm.
The facts before us are largely undisputed. This case involves a suit on an accidental death insurance policy in which plaintiff's decedent, Michael H. McDowell, died of alcohol poisoning on October 2, 1992. A friend who was with the decedent on the night of his death stated that he and several other friends picked up the decedent and drove him to a store where he purchased two cases of beer. Apparently, the decedent was fairly intoxicated when he was picked up. By the time they arrived at a house for a party, the decedent had fallen asleep in the car. Subsequently, the decedent collapsed after he stumbled out of the car and later died. An autopsy was performed and it was determined that the cause of death was the decedent's high blood alcohol level, which indicated that his blood alcohol content was 0.40 percent at the time of death.
Subsequently, plaintiff contacted defendant, which denied plaintiff benefits as a beneficiary of the insurance policy. In a letter dated, December 10, 1992, defendant based the denial on the following exclusion:
8. voluntary use of any drug, medicine, or sedative, except as prescribed by a physician.
Thereafter, plaintiff again requested benefits in a letter that enclosed an amended certificate of death issued on April 26, 1993, which indicated that McDowell's death was accidental. In June 1993, defendant again denied plaintiff benefits under the policy, citing the following exclusions:
2. intentionally self-inflicted injury; or

* * * * * *
8. voluntary use of any drug, medicine, or sedative, except as prescribed by a physician.
*720 Defendant argues that the court erred and that recovery is precluded because the decedent knowingly ingested a large quantity of alcohol that he knew would make him sick, even if he did not believe that it would cause his death. They further argue that the exclusion for intentional injury is not ambiguous and applies in this case because the decedent knew his intoxication would cause injury even though he did not intend or expect death to result. We review a grant of summary disposition de novo, Michigan Mutual Ins. Co. v. Dowell, 204 Mich.App. 81, 85-86, 514 N.W.2d 185 (1994), and review the record in the same manner as the trial court to determine whether the movant was entitled to judgment as a matter of law, Borman v. State Farm Fire & Casualty Co., 198 Mich.App. 675, 678, 499 N.W.2d 419 (1993), aff'd 446 Mich. 482, 521 N.W.2d 266 (1994).
In its most recent opinions on the subject of insurance policy exclusions for intentional acts, the Michigan Supreme Court has held that, absent contractual language establishing either an objective standard or otherwise defining "accidental," the accidental nature of the event must be evaluated from the injured person's perspective. Auto Club Group Ins. Co. v. Marzonie, 447 Mich. 624, 527 N.W.2d 760 (1994); Buczkowski v. Allstate Ins. Co., 447 Mich. 669, 526 N.W.2d 589 (1994). In the instant case, the trial court noted:
There is little question that he intended to imbibe alcoholic beverage. Whether he intended to become intoxicated is problematic. Indeed, whether he intended to become intoxicated would not in this Court's opinion equate with an intentional self-inflicted injury.
Thus, from the decedent's subjective perspective, it appears that even if he intended to become intoxicated, he did not intend to injure himself.
Defendant construes the term "injury" quite broadly, arguing that the decedent injured himself by becoming intoxicated because he was making himself ill and disabling himself from carrying on normal activities. Even accepting defendant's definition of "injury" for the sake of argument, there is nothing in the record to indicate that the decedent intentionally set out to get sick or suffer nausea by drinking to excess and thus no apparent question of fact exists on the record before us.
We further note that the trial court properly found that the broad definition of "injury" created an ambiguity that must be resolved against the insurer in favor of coverage. Marzonie, supra. As the trial court observed, "If the insurer wishes to exclude loss resulting from the use of alcoholic beverage or the excessive use of alcoholic beverage, the Defendant is in a position to clearly state that as an exclusion."
Finally, we note that coverage should also be granted under the rules of reasonable expectation, because a reading of the contract would lead a reasonable person to expect that there would be coverage in the event of an accidental death from alcohol poisoning. Powers v. DAIIE, 427 Mich. 602, 398 N.W.2d 411 (1986). We therefore conclude that the trial court properly granted plaintiff's motion for summary disposition and did not err in entering a judgment for plaintiff.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.